Citation Nr: 0216328	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for nerve damage, left 
calf.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
nerve damage to the left calf.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Nerve damage to the left calf cannot be documented as 
being present during the veteran's period of active military 
service and were not manifested until years after service.

2. There is no medical evidence establishing a link between 
any currently present nerve damage to the left calf and the 
veteran's active military service. 


CONCLUSION OF LAW

Nerve damage to the left calf was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 5102, 5103, 
5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, the define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the March 2000 statement of the case, May 2002 rating 
decision, and August 2002 supplemental statement of the case 
the veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefit 
sought, the evidence which would substantiate the claim, and 
the evidence that has been considered in connection with the 
appeal.  Moreover, in a letter dated in August 2001, the RO 
specifically informed the veteran of the VCAA and VA's duty 
to assist under the new law.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In view of the foregoing, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been provided ample opportunity to submit such 
information and evidence.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining evidence to 
support his claim.  In doing so, the RO arranged for VA 
medical examinations that took place in June 1999 and 
September 2001 and obtained treatment records from the VA 
medical facility identified by the veteran.  The Board notes 
that no additional pertinent evidence has been identified by 
the veteran or his representative.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at present does not pose risk of 
prejudice to the appellant.  See, e.g., Bernanrd v. Brown, 4 
Vet. App. 384 394 (1993).  The claim is ready to be 
considered on the merits.

Factual Background

Service medical records contain no complaints or findings 
related to a left calf injury.  The only reported injury was 
a shrapnel wound to the left buttocks, sustained in March 
1970.  Service medical records reflect that the wound was in 
the posterior aspect of the left thigh.  Examination was 
unremarkable.  X-ray studies noted a small fragment near the 
inferior ischial ramus.  There was no evidence of sciatic 
nerve irritation.  The separation physical examination noted 
a scar on the left hip.

The veteran's DD Form 214 indicates the veteran received a 
Combat Infantry Badge (CIB).  

Treatment records from Coatesville VA Medical Center (VAMC) 
dated from April 1999 to March 2000 first noted leg weakness 
in April 1999.  A nerve conduction study dated in May 1999 
yielded abnormal results.  The impression was bilateral 
peroneal neuropathy and associated peripheral neuropathy.

The veteran underwent a VA examination in June 1999.  He 
reported the onset of leg problems in November 1998.  The 
results of the nerve conduction study from the Coatesville 
VAMC were reported.  The etiology of the neuropathy was 
opined to be secondary to alcohol abuse.

A statement dated in March 2000 from Reena K. Hanspal, M.D., 
indicated the veteran was able to return to work in a job 
limited to no more than 1-3 hours of standing.

In a statement dated in September 2000, the veteran indicates 
that the problem with his left calf is the result of having 
to alter his walk due to a service-connected left thigh 
wound.

The veteran underwent a VA examination in September 2001.  
The reported history was consistent with previous statements.  
The opinion offered was that the veteran's neuropathy was not 
caused by migrating shrapnel from his injury in service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, (West 1991 & Supp. 2002).  If 
a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Moreover, service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disease or injury. See 38 C.F.R. § 3.310(a); see 
also Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of aggravation to a nonservice-connected 
disorder that is proximately due to or the result of a 
service-connected disorder.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Under such circumstances, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

After careful review of the record, the Board finds that 
service connection is not warranted for nerve damage to the 
left calf on either a direct basis or as secondary to 
service-connected residuals of a left thigh wound.

There is no evidence of a left calf injury in service and the 
veteran does not assert that one occurred.  He did not 
indicate a problem with his calf until many years after 
service.  Moreover, in June 1999, the veteran's neuropathy 
was opined to be related to alcohol abuse.  In view of the 
foregoing, there is no credible evidence to suggest a 
relationship exists between the veteran's current nerve 
damage and military service.

The Board notes that that veteran asserts that his left leg 
neuropathy is related to his service-connected thigh 
disability.  Although this is his belief, the veteran is a 
lay person and as such he is not competent to establish a 
medical diagnosis or show medical etiology merely by his own 
assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  On the other hand, a medical opinion in a 
September 2001 VA examination report indicated the veteran's 
neuropathy in the left leg was not the result of a left 
hip/buttocks wound that occurred in service.

Based on the foregoing, the preponderance is against a 
finding that the veteran's neuropathy of the left leg is 
related to service or to any incident of service origin, 
therefore, the benefit of the doubt doctrine does not apply 
and the claim is denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for nerve damage to the left calf is 
denied.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

